Exhibit 10.3

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

5% SENIOR SECURED CONVERTIBLE NOTE DUE JUNE 22, 2010

OF

ISCO INTERNATIONAL, INC.

 

Note No.: E-2   Original Principal Amount: $2,500,000.00 Issuance Date: June 22,
2006   Elk Grove Village, Illinois

THIS NOTE (“Note”) is one of a duly authorized issue of Notes of ISCO
INTERNATIONAL, INC., a corporation duly organized and existing under the laws of
the State of Delaware (the “Company”), designated as the Company’s 5% Senior
Secured Convertible Notes Due June 22, 2010 (“Maturity Date”) in an aggregate
principal amount (when taken together with the original principal amounts of all
other Notes) which does not exceed FIVE MILLION U.S. Dollars (U.S.
$5,000,000.00) (the “Notes”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of ALEXANDER
FINANCE, L.P. or its registered assigns or successors-in-interest (“Holder”) the
principal sum of TWO MILLION FIVE HUNDRED THOUSAND U.S. DOLLARS (U.S.
$2,500,000.00) together with all accrued but unpaid interest thereon, if any, on
the Maturity Date, to the extent such principal amount and interest has not been
converted into the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms hereof. Interest on the unpaid
principal balance hereof shall accrue at the rate of 5% per annum from the
original date of issuance, June 22, 2006 (the “Issuance Date”), until the same
becomes due and payable on the Maturity Date, or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof
or of the other Transaction Documents. Interest on this Note shall accrue daily
commencing on the Issuance Date, shall be compounded monthly and shall be
computed on the basis of a 360-day year, 30-day months and actual days elapsed
and shall be payable in accordance with Section 1 hereof. Notwithstanding
anything contained herein, this Note shall bear interest on the due and unpaid
Principal Amount from and after the occurrence and during the continuance of an
Event of Default pursuant to Section 5(a), at the rate (the “Default Rate”)
equal to the lower of twenty percent (20%) per



--------------------------------------------------------------------------------

annum or the highest rate permitted by law. Unless otherwise agreed or required
by applicable law, payments will be applied first to any unpaid collection
costs, then to unpaid interest and fees (including late charges, if applicable)
and any remaining amount to principal.

Except as otherwise provided herein, all payments of principal and interest
(including late charges, if applicable) on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check. This
Note may not be prepaid in whole or in part except as otherwise provided herein.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement dated on or about the Issuance
Date pursuant to which the Notes were originally issued (the “Purchase
Agreement”). For purposes hereof the following terms shall have the meanings
ascribed to them below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting stock, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act (as
defined below) or tender offer by the Company under Rule 13e-4 promulgated
pursuant to the Exchange Act for 20% or more of the Company’s Common Stock),
(ii) any person (as defined in Section 13(d) of the Exchange Act), together with
its affiliates and associates (as such terms are defined in Rule 405 under the
Securities Act), beneficially owns or is deemed to beneficially own (as
described in Rule 13d-3 under the Exchange Act without regard to the 60-day
exercise period) in excess of 50% of the Company’s voting power, (iii) there is
a replacement of more than one-half of the members of the Company’s Board of
Directors which is not approved by those individuals who are members of the
Company’s Board of Directors on the date thereof, or (iv) in one or a series of
related transactions, there is a sale or transfer of all or substantially all of
the assets of the Company, determined on a consolidated basis, or (v) the
execution by the Company of an agreement to which the Company is a party or
which it is bound providing for an event set forth in (i), (ii), (iii) or
(iv) above.

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the then
applicable Conversion Price.

 

2



--------------------------------------------------------------------------------

“Conversion Price” shall equal $0.33 (which Conversion Price shall be subject to
adjustment as set forth herein).

“Conversion Shares” means the shares of Common Stock into which the Notes are
convertible (including repayment in Common Stock as set forth herein) in
accordance with the terms hereof and the Purchase Agreement.

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Debt” shall mean indebtedness of any kind.

“Effective Date” means the date on which a Registration Statement covering all
the Conversion Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the Securities and
Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Price” shall mean the closing price (or closing bid price) for the
Common Stock on the Trading Day immediately preceding the date on which the
price is being determined.

“Market Price” shall equal 90% of the average of the VWAP for each of the twenty
(20) Trading Days, excluding the five (5) highest Trading Days (i.e. the Trading
Days with the highest VWAP) from the average, immediately preceding the date on
which such Market Price is being determined.

“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of rights, options, warrants or
convertible, exchangeable or exercisable securities, issued or sold on or
subsequent to the Closing Date, under which the Company is or may become
obligated to issue shares of Common Stock, and in such circumstances the Per
Share Selling Price of the Common Stock covered thereby shall also include the
exercise, exchange or conversion price thereof (in addition to the consideration
received by the Company upon such sale or issuance less the fee amount as
provided above). In case of any such security issued or sold on or subsequent to
the Closing Date in an MFN Transaction, the Per Share Selling Price shall be
deemed to be the lowest conversion or exercise price at which such securities
are converted or exercised, or the lowest adjustment price in the case of an MFN
Transaction, over the life of such securities. If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such

 

3



--------------------------------------------------------------------------------

consideration as determined in good faith by independent certified public
accountants mutually acceptable to the Company and the Purchaser. In the event
the Company directly or indirectly effectively reduces the conversion, exercise
or exchange price for any Convertible Securities issued or sold on or subsequent
to the Closing Date which are currently outstanding (other than pursuant to the
terms of the transaction documentation for such securities as in effect on the
date hereof), then the Per Share Selling Price shall equal such effectively
reduced conversion, exercise or exchange price.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Transaction Documents but not previously paid
or added to the Principal Amount.

“Principal Market” shall mean the American Stock Exchange or such other
principal market or exchange on which the Common Stock is then listed for
trading.

“Redemption Date” shall mean the date on which the Company has elected to redeem
this Note pursuant to Section 1(c) below.

“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trading Day” shall mean (x) if the Common Stock is listed on the New York Stock
Exchange or the American Stock Exchange, a day on which there is trading on such
stock exchange, or (y) if the Common Stock is not listed on either of such stock
exchanges but sale prices of the Common Stock are reported on an automated
quotation system, a day on which trading is reported on the principal automated
quotation system on which sales of the Common Stock are reported, or (z) if the
foregoing provisions are inapplicable, a day on which quotations are reported by
National Quotation Bureau Incorporated.

“VWAP” shall mean the daily volume weighted average price of the Common Stock on
the Principal Market as reported by Bloomberg Financial L.P. (based on a trading
day from 9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time) using the AQR
function on the date in question.

The following terms and conditions shall apply to this Note:

Section 1. Payments of Principal and Interest.

(a) Interest. This Note shall accrue interest at a rate of 5% per annum daily
commencing on the Issuance Date, shall be compounded monthly and shall be
computed on the basis of a 360-day year, 30-day months and actual days elapsed.
Accrued interest shall be added to the Principal Amount of this Note.

(b) Payment of Principal. Subject to the provisions hereof, the Principal Amount
of this Note shall be due and payable in cash on the Maturity Date.

(c) Redemption Right of Company. Beginning on the two (2) year anniversary of
the Issuance Date, the Company shall have the right to redeem this Note in full

 

4



--------------------------------------------------------------------------------

(but not less than full) in cash upon delivering notice in writing sixty
(60) days prior to such Redemption Date. Nothing in this Section 1(c) shall
prohibit the Holder from converting this Note prior to the Redemption Date.

Section 2. Seniority. The obligations of the Company hereunder shall rank pari
passu to the Company’s Notes governed by the Third Amended and Restated Loan
Agreement, dated as of November 10, 2004, by and among the Company and the
Holder and Manchester Securities Corporation, as amended (the “Loan Agreement”),
and shall be senior to the Company’s unsecured indebtedness.

Section 3. Conversion.

(a) Conversion by Holder. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder’s
option, at any time and from time to time to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by facsimile or
electronic transmission (with the original mailed on the same day be certified
or registered mail, postage prepaid and return receipt requested), on the date
of conversion (the “Conversion Date”). A Conversion Notice shall be deemed sent
on the date of delivery if delivered before 5:00 p.m. Eastern Standard Time on
such date, or the day following such date if delivered after 5:00 p.m. Eastern
Standard Time. Notwithstanding anything to the contrary herein, this Note and
the outstanding Principal Amount hereunder shall not be convertible into Common
Stock to the extent that such conversion would result in the Holder hereof
exceeding the limitations contained in, or otherwise violating the provisions of
Section 3(i) below.

(b) Conversion Date Procedures. Upon conversion of this Note pursuant to this
Section 3, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock, free of any liens, claims and encumbrances, as is determined by dividing
the outstanding Principal Amount (and, at the election of the Holder, any
accrued interest or applicable late charges) being converted by the then
applicable Conversion Price. If a conversion under this Note cannot be effected
in full for any reason, or if the Holder is converting less than all of the
outstanding Principal Amount hereunder pursuant to a Conversion Notice, the
Company shall, upon request by the Holder, promptly deliver to the Holder (but
no later than five Trading Days after the Conversion Date) a Note for such
outstanding Principal Amount (and, at the election of the Holder, any accrued
interest or applicable late charges) as has not been converted if this Note has
been surrendered to the Company for partial conversion. The Holder shall not be
required to physically surrender this Note to the Company upon any conversion
hereunder unless the full outstanding Principal Amount (and, at the election of
the Holder, any accrued interest or applicable late charges) represented by this
Note is being converted or repaid. The Holder and the Company shall maintain
records showing the outstanding Principal Amount (and, at the election of the
Holder, any accrued interest or applicable late charges) so converted and repaid
and the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion or repayment.

 

5



--------------------------------------------------------------------------------

(i) Stock Certificates or DWAC. The Company will deliver to the Holder not later
than three (3) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(assuming that the Registration Statement has been declared effective),
representing the number of shares of Common Stock being acquired upon the
conversion of this Note. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal Agent Commission system (provided that the same time periods herein
as for stock certificates shall apply). If in the case of any conversion
hereunder, such certificate or certificates are not delivered to or as directed
by the Holder by the third Trading Day after the Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion.

(c) Conversion Price Adjustments.

(i) Stock Dividends and Splits. If the Company or any of its subsidiaries, at
any time while the Notes are outstanding (A) shall pay a stock dividend or
otherwise make a distribution or distributions on any equity securities
(including instruments or securities convertible into or exchangeable for such
equity securities) in shares of Common Stock, or (B) subdivide outstanding
Common Stock into a larger number of shares, then the applicable then Conversion
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision.

(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of the Notes would have received had the Notes been
converted into Common Stock.

(iii) Common Stock Issuances. In the event that the Company or any of its
subsidiaries on or subsequent to the Closing Date (A) issues or sells any
securities which are convertible into or exercisable or exchangeable for Common
Stock (other than Notes issued under the Purchase Agreement or shares or options
issued or which may be issued pursuant to the Company’s 2003 Equity Incentive
Plan, as amended (the “Incentive Plan”), up to the Incentive Plan Limit (as
defined below)), or any warrants or other rights to subscribe for or to purchase
or any options for the purchase of its Common Stock, (B) directly or indirectly
effectively reduces the conversion, exercise or exchange price for any
Convertible Securities

 

6



--------------------------------------------------------------------------------

(other than shares or options issued or which may be issued pursuant to the
Incentive Plan up to the Incentive Plan Limit) which are currently outstanding
(other than pursuant to terms existing on the date hereof) or (C) issues or
sells any Common Stock at or to an effective Per Share Selling Price which is
less than the Conversion Price in effect immediately prior to such issue or sale
or record date, as applicable, then the Conversion Price shall be reduced by
multiplying the existing Conversion Price by a fraction (x) the numerator of
which shall be the sum of (i) the number of shares of Common Stock outstanding
immediately prior to such sale or issuance or reduction and (ii) the number of
shares of Common Stock which the aggregate consideration received by the Company
would purchase at such Conversion Price; and (y) the denominator of which shall
be the number of shares of Common Stock outstanding (or deemed outstanding, as
discussed below) immediately after such issue, sale or reduction. effective
concurrently with such issue or sale to equal such lower Per Share Selling
Price.

“Incentive Plan Limit” shall mean an amount, with respect to each calendar year,
equal to 2.5% of the number of the Company’s outstanding shares of Common Stock,
provided that (AA) for calendar year 2006, only issuances made after June 16,
2006 shall be counted, (BB) this amount shall be net of any shares or options
issued under the Incentive Plan which are cancelled, forfeited, expired or
redeemed, and (CC) for purposes of calculating this amount, restricted shares
shall count as two shares of Common Stock and option shares shall count as one
share of Common Stock. To the extent that the Company issues securities under
the Incentive Plan beyond the Incentive Plan Limit, such issuances shall not be
exempt from the adjustment provisions of this Note.

For the purposes of the foregoing adjustment, in the case of any Convertible
Securities, the maximum number of shares of Common Stock issuable upon exercise,
exchange or conversion of such Convertible Securities shall be deemed to be
outstanding, provided that no further adjustment shall be made upon the actual
issuance of Common Stock upon exercise, exchange or conversion of such
Convertible Securities. Notwithstanding anything to the contrary herein, the
maximum number of Conversion Shares, including such shares of Common Stock
issuable pursuant to the adjustment provisions of Section 3(c) hereof, shall not
exceed the Maximum Common Stock Issuance (as defined in Section 3(i)).

In the event a fee is paid by the Company in connection with a transaction
described in this clause (iii), the portion of such fee in excess of 3% of the
purchase price in such transactions shall be deducted from the selling price pro
rata to all shares sold in the transaction to arrive at the Per Share Selling
Price.

For purposes of this Section 3(c)(iii), if an event occurs that triggers more
than one of the above adjustment provisions, then only one adjustment shall be
made and the calculation method which yields the greatest downward adjustment in
the Conversion Price shall be used.

For purposes of making the foregoing adjustments, the following provisions shall
apply.

A. [Intentionally Omitted]

 

7



--------------------------------------------------------------------------------

B. Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities (other than shares or options issued or which
may be issued pursuant to the Incentive Plan up to the Incentive Plan Limit) and
the lowest price per share for which one share of Common Stock is issuable upon
such conversion, exchange or exercise thereof is less than the Conversion Price
in effect immediately prior to such issuance, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share. For the purposes of this Section 3(c)(iii)(B), the “lowest
price per share for which one share of Common Stock is issuable upon such
conversion, exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion, exchange or exercise of such
Convertible Security. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Stock upon conversion, exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 3(c)(iii)(B), no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.

C. Change in Option Price or Rate of Conversion. Except for shares or options
issued or which may be issued pursuant to the Incentive Plan up to the Incentive
Plan Limit, if the purchase or exercise price provided for in any Convertible
Securities, the additional consideration, if any, payable upon the issue,
conversion, exchange or exercise of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable or
exercisable for Common Stock changes at any time, the Conversion Price in effect
at the time of such change shall be adjusted to the Conversion Price that would
have been in effect at such time had such Convertible Securities provided for
such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 3(c)(iii)(C), if the terms of any option or Convertible
Security that was outstanding as of the date of issuance of the Notes are
changed in the manner described in the immediately preceding sentence, then such
option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such change. No adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

D. Calculation of Consideration Received. In case any option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such options by the parties thereto, then solely for purposes of
this Section 3, the options will be deemed to have been issued for a
consideration of $0.01. If any Common Stock or Convertible Securities (other
than shares or options issued or which may be issued pursuant to the Incentive
Plan up to the Incentive Plan Limit) are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount received by the Company therefor. If any Common Stock or
Convertible Securities (other than shares or options issued or which may be
issued pursuant to the Incentive Plan up to the Incentive Plan Limit) are issued
or sold for a consideration other than cash, the amount of the consideration
other than cash received by the Company will be the fair value of such
consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration

 

8



--------------------------------------------------------------------------------

received by the Company will be the arithmetic average of the Closing Sale
Prices of such securities during the ten (10) consecutive Trading Days ending on
the date of receipt of such securities. The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
holders of the Notes. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five
(5) Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser selected by the Company and the holders of the
Notes.

E. Record Date. If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, options or Convertible Securities or (B) to subscribe
for or purchase Common Stock, options or Convertible Securities, then such
record date will be deemed to be the date of the issue or sale of the shares of
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

(iv) Rounding of Adjustments. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.

(v) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(ii) or (iii) above, the Company shall promptly deliver
to each holder of the Notes, a notice setting forth the Affected Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment, provided that any failure to so provide such notice
shall not affect the automatic adjustment hereunder.

(vi) Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option,
(A) convert this Note, in whole or in part, at the then applicable Conversion
Price into the shares of stock and other securities, cash and/or property
receivable upon or deemed to be held by holders of Common Stock following such
Change in Control Transaction, and the Holder shall be entitled upon such event
to receive such amount of securities, cash or property as the shares of the
Common Stock of the Company into which this Note could have been converted
immediately prior to such Change in Control Transaction would have been entitled
if such conversion were permitted, subject to such further applicable
adjustments set forth in this Section 3 (provided that the limitations in
Section 3(i) shall not apply to the extent that Holder shall have waived them)
or (B) require the Company or its successor to redeem this Note, in whole or in
part, at a redemption price equal to 110% of the outstanding Principal Amount
(plus any accrued interest or applicable late charges) being redeemed. The terms
of any such Change in Control Transaction shall include such terms so as to
continue to give to the Holders the right to receive the amount of securities,
cash and/or property upon any conversion or redemption following such Change in
Control Transaction to which a holder of the number of shares of Common Stock
deliverable upon such conversion would have been entitled in such Change in
Control Transaction, and interest payable hereunder shall be in cash or such new
securities and/or property, at the Holder’s option. This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges. Notwithstanding any other provisions of this Note,
the Holder shall be permitted to convert all or any portion of the Principal
Amount (plus any accrued interest or late charges, if applicable) at the
Conversion Price described in Section 3(c) herein at any time until the
consummation of the Change in Control Transaction.

 

9



--------------------------------------------------------------------------------

(vii) Notice of Certain Events. If:

 

  A. the Company shall declare a dividend (or any other distribution) on its
Common Stock; or

 

  B. the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

 

  C. the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

 

  D. the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or

 

  E. the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company’s stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.

(d) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, not less than the Maximum Common Stock Issuance (as defined below). The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid, nonassessable
and freely tradeable.

 

10



--------------------------------------------------------------------------------

(e) No Fractions. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock on the
Principal Market at such time. If the Company elects not, or is unable, to make
such cash payment, the Holder shall be entitled to receive, in lieu of the final
fraction of a share, one whole share of Common Stock.

(f) Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.

(g) Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments (including any applicable late charges) at
any time owed on this Note) have been paid in full or converted into Common
Stock, this Note shall automatically be deemed canceled and the Holder shall
promptly surrender the Note to the Company at the Company’s principal executive
offices.

(h) Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, electronic transmission, or by a nationally recognized
overnight courier service to the Company at the facsimile telephone number or
address of the principal place of business of the Company as set forth in the
Purchase Agreement. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, electronic transmission, or by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of the Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed delivered (i) upon receipt, when delivered personally,
(ii) when sent by facsimile, upon receipt if received on a Business Day prior to
5:00 p.m. (Eastern Time), or on the first Business Day following such receipt if
received on a Business Day after 5:00 p.m. (Eastern Time) or (iii) upon receipt,
when deposited with a nationally recognized overnight courier service.

(i) Conversion Limitation; Overall Limit on Common Stock Issuable.
Notwithstanding anything contained herein to the contrary, the number of shares
of Common Stock issuable by the Company and acquirable by the Holders of Notes
shall not in the aggregate exceed 19.9% of the number of shares of Common Stock
outstanding on the Closing Date, subject to appropriate adjustment for stock
splits, stock dividends, or other similar recapitalizations affecting the Common
Stock (the “Maximum Common Stock Issuance”). The Maximum Common Stock issuance
shall be allocated pro rata to the Holders of the Notes in accordance with their
percentage of the purchase price set forth below their signatures on the
signature pages to the Purchase Agreement.

 

11



--------------------------------------------------------------------------------

Section 4. Defaults and Remedies.

(a) Events of Default. An “Event of Default” is: (i) a default in the payment of
any Principal Amount of the Notes; (ii) default in payment of the principal
amount or accrued but unpaid interest thereon of any of the Original Notes, New
Notes, July 2004 Notes or November 2004 Notes issued to Holder (each as defined
in the Security Agreement, and collectively with the Notes, the “ISCO Notes”)),
on or after the date such payment is due, (iii) failure by the Company for ten
(10) days after notice to it, to comply with any other material provision of any
of the ISCO Notes, the Registration Rights Agreement or the Purchase Agreement
or the Loan Agreement; (iv) an Event of Default under the Security Agreement or
the ISCO Notes; (v) a breach by the Company of its representations or warranties
in the Purchase Agreement or under any of the Guaranties (as defined below);
(vi) any default under or acceleration prior to maturity of any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company or a
subsidiary of the Company or for money borrowed the repayment of which is
guaranteed by the Company or a subsidiary of the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter, provided
that the obligations with respect to any such borrowed or accelerated amount
exceeds, in the aggregate, $500,000; (vii) any money judgment, writ or warrant
of attachment, or similar process in excess of $500,000 in the aggregate shall
be entered or filed against the Company or a subsidiary of the Company or any of
their respective properties or other assets and shall remain unpaid, unvacated,
unbonded and unstayed for a period of 45 days; (viii) if the Company or any
subsidiary of the Company pursuant to or within the meaning of any Bankruptcy
Law: (A) commences a voluntary case; (B) has an involuntary case commenced
against it, and such case is not dismissed within 30 days of such commencement
or consents to the entry of an order for relief against it in an involuntary
case; (C) consents to the appointment of a Custodian of it for all or
substantially all of its property; (D) makes a general assignment for the
benefit of its creditors; or (E) admits in writing that it is generally unable
to pay its debts as the same become due; or (ix) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (1) is for
relief against the Company in an involuntary case; (2) appoints a Custodian of
the Company or for all or substantially all of its property; or (3) orders the
liquidation of the Company or any subsidiary, and the order or decree remains
unstayed and in effect for ninety (90) days. The terms “Bankruptcy Law” means
Title 11, U.S. Code, or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.

(b) Remedies. If an Event of Default occurs and is continuing with respect to
any of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii) and
(viii) of Section 4(a) hereof, this Note shall become due and payable without
further action or notice. In the event of an acceleration, the amount due and
owing to the Holder shall be the greater of (1) 110% of the outstanding
Principal Amount of the Notes held by the Holder (plus all accrued and unpaid
interest, if any) and (2) the product of (A) the highest closing price for the
five (5) Trading Days immediately preceding the Holder’s acceleration and
(B) the

 

12



--------------------------------------------------------------------------------

Conversion Ratio. In either case the Company shall pay interest on such amount
in cash at the Default Rate to the Holder if such amount is not paid within
seven days of Holder’s request. The remedies under this Note shall be
cumulative.

Section 5. Purchase Agreement; Security Agreement; Guaranties. This Note is
being issued to the Holder in connection with the Purchase Agreement and is
entitled to the benefits thereof. In addition the Company’s obligations under
this Note are guaranteed by the Guaranties (the “Guaranties”) of Spectral
Solutions, Inc. and Illinois Superconductor Canada Corporation, subsidiaries of
the Company (the together, the “Guarantors”) and this Note is entitled to the
benefits thereof. The Company’s obligations under this Note are also secured,
pursuant to the terms of the Security Agreement by all the assets of the Company
and the Guarantors.

Section 6. General.

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including reasonable attorneys’ fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

(b) Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

(c) Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and holders of 75% of the Principal Amount of all Notes.

(d) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee. The Holder shall notify the Company of any such assignment or
transfer promptly. This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.

(e) No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

 

13



--------------------------------------------------------------------------------

(f) Governing Law; Jurisdiction.

(i) Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

(ii) Jurisdiction. The Company irrevocably submits to the exclusive jurisdiction
of any State or Federal Court sitting in the State of New York, County of New
York, over any suit, action, or proceeding arising out of or relating to this
Note. The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum.

The Company agrees that the service of process upon it mailed by certified or
registered mail, postage prepaid and return receipt requested (and service so
made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding. Nothing herein shall
affect Holder’s right to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

(iii) NO JURY TRIAL. THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

 

14



--------------------------------------------------------------------------------

(g) Replacement Notes. This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same. No service charge will be made for such registration
or exchange. In the event that Holder notifies the Company that this Note has
been lost, stolen or destroyed, a replacement Note identical in all respects to
the original Note (except for registration number and Principal Amount, if
different than that shown on the original Note), shall be issued to the Holder,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with the Note.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on June
21, 2006.

 

ISCO INTERNATIONAL, INC. By:  

/s/ John Thode

Name:   John Thode Title:   CEO

 

Attest:

Sign:

 

/s/ Frank Cesario

 

Print Name: Frank Cesario

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERSION NOTICE

(To be Executed by the Holder

in order to Convert a Note)

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of ISCO
INTERNATIONAL, INC. (the “Company”) according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any. The undersigned represents as of the date hereof that, after giving effect
to the conversion of this Note pursuant to this Conversion Notice, the
undersigned will not exceed the “Restricted Ownership Percentage” contained in
Section 3(i) of this Note and will remain in compliance with Section 3(i) of
this Note.

 

Conversion information:   

 

   Date to Effect Conversion   

 

   Aggregate Principal Amount of Note Being Converted   

 

   Aggregate Interest (plus any applicable late charges) Being Converted   

 

   Number of shares of Common Stock to be Issued   

 

   Applicable Conversion Price   

 

   Signature   

 

   Name   

 

   Address